DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-10 and 14 is the inclusion of the method of manufacturing a piezoelectric element that includes the method steps of electrically opening the short circuit of the two or more electrodes when a temperature of a piezoelectric material decreases by at least 7 degrees lower than a Curie temperature Tc of the piezoelectric material.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 11-12 is the inclusion of the method of a method of manufacturing an oscillatory wave motor that includes the method steps of arranging a piezoelectric element on a vibration member, wherein a manufacturing of the piezoelectric element includes the method steps of electrically opening the short circuit of the two or more electrodes when a temperature of a piezoelectric material decreases by at least 7 degrees lower than a Curie temperature Tc of the piezoelectric material.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 13 is the inclusion of the method of manufacturing an electronic apparatus that includes the method steps of arranging a member including a piezoelectric element manufactured by electrically opening the short circuit of the two or more electrodes when a temperature of a piezoelectric material decreases by at least 7 degrees lower than a Curie temperature Tc of the piezoelectric material.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. European Patent Specification No. (EP 2 825 513 B1) to Matsuda, Takanori et al.  (hereinafter Matsuda, Takanori et al.).
Regarding Claim 1, Matsuda, Takanori et al. teaches a method of manufacturing a piezoelectric element, comprising: a first step of arranging a plurality of electrodes on a piezoelectric material, electrically short-circuiting two or more electrodes of the plurality of electrodes, and subjecting the piezoelectric material to heat treatment [Description of Embodiments, Paragraphs 23, 50-56].
Matsuda, Takanori et al. fails to teach a second step of electrically opening the short circuit of the two or more electrodes at a time when a temperature of the piezoelectric material decreases to a temperature at least 7 degrees lower than a Curie temperature Tc of the piezoelectric material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853